 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     RAYMOND GARCIA, et al.,
11                                                          Case No.: 2:17-cv-01340-APG-NJK
            Plaintiff(s),
12                                                                         Order
     v.
13                                                                    [Docket No. 202]
     SERVICE EMPLOYEES
14   INTERNATIONAL UNION, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiffs’ motion to modify previous orders. Docket No. 202.
17 Defendants filed a response in opposition. Docket No. 213. No reply was filed. The motion is
18 properly resolved without a hearing. See Local Rule 78-1. For the reasons discussed below, the
19 motion is GRANTED in part as follows.
20         First, Plaintiffs primarily seek relief regarding the Court’s order establishing the procedure
21 for filing another party’s confidential information with the Court. As the Court has done in
22 hundreds of other cases, it issued an order in this case mandating notice to a designating party and
23 the provision of a declaration in support of sealing prior to the filing of a motion to seal. Docket
24 No. 121. Contrary to Plaintiffs’ argument, there is nothing unclear, illogical, or unfair about this
25 procedure. Nonetheless, it is clear that there has been difficulty in this case to comply with this
26 pre-filing procedure and, as a courtesy to the parties, the Court will modify its order regarding
27 sealing. Specifically, the Court will issue an amended order concurrently herewith that does not
28 require advanced notice or the provision of a declaration before a motion to seal is filed.

                                                     1
 1         Second, the Court also provides clarification as follows.1 To the extent the filer of motion
 2 to seal another party’s document(s) does not believe the sealing standards are met with respect to
 3 the document(s) at issue, argument to that end may be included in the motion itself. To the extent
 4 possible, such argument should be presented in a manner that does not reveal the substance of the
 5 information at issue. Briefing on motions to seal shall be limited to addressing the sealing
 6 standards and is not a vehicle for raising extraneous issues, including whether another party’s
 7 decision to designate that document as confidential was proper. Whether sealing a document filed
 8 with the Court is proper and whether a confidentiality designation is proper are distinct issues. To
 9 the extent there is a challenge to a confidentiality designation itself, that issue must be resolved
10 pursuant to the procedures established by the order at Docket No. 120 at ¶¶ 6.1, 6.2, and 6.3.
11         Third, Plaintiffs appear to ask the Court to revisit a prior ruling allowing redactions to
12 certain documents. See Docket No. 202 at 15-22 (discussing the order at Docket No. 177).
13 Although they themselves filed motion papers that ultimately prompted that order, see Docket Nos.
14 135, 136, 148, Plaintiffs provide an overarching argument that they were not afforded sufficient
15 opportunity to address the documents at issue, Docket No. 202 at 15. The Court will construe this
16 aspect of the instant motion as a request to file an opposition to Defendants’ supplement filed at
17 Docket No. 174, which will be granted. To the extent they wish to respond to that supplement,
18 Plaintiffs shall do so by January 22, 2019. Defendants may reply by January 29, 2019. This
19 briefing shall be limited to addressing the sealing standards as applied to the particular redactions
20 at issue and may not raise extraneous issues. Once those briefs have been filed, the Court will
21 consider whether to revisit its prior ruling allowing the redactions.
22         IT IS SO ORDERED.
23         Dated: January 15, 2019
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27         1
           There appears to be nothing confusing or unclear that requires clarification. Nonetheless,
   the Court is providing this clarification as a courtesy and as a means to avoid unnecessary delays
28 in advancing this case.

                                                     2
